




[legalcorp248978v1exhi_image1.jpg]


June 28, 2013


Timothy Barabe
1855 Jones Street
San Francisco, CA 94109


Re:    Separation Agreement


Dear Tim:
This letter, upon your signature, will constitute the Separation Agreement (this
“Agreement”) between you and Affymetrix, Inc. (“Affymetrix”), on the terms of
your separation from employment with Affymetrix.
1.Termination Date. This is to inform you that your employment is terminated,
effective 6/30/2013 (hereinafter “Termination Date”).
2.Final salary; COBRA. Regardless of whether you accept this Agreement, you will
be paid on or before your Termination Date the balance of your earned salary.
As of your Termination Date, you will no longer be eligible to participate in
any of Affymetrix’s benefit or compensation plans, except as provided by law or
the terms of the applicable plans. Information regarding your rights to
continuation of your health insurance coverage under the terms of COBRA will be
sent to you under separate cover. To the extent that you have such rights,
nothing in this Agreement will impair them.
3.At-Will Employment; Your employment remains at-will and nothing contained in
this Separation Agreement is intended to create or imply any contrary policy.
Either you or the company may terminate your employment at any time, with or
without cause or notice. If, however, the Company terminates your employment
before the Termination Date for reasons other than Cause (as defined below), you
will remain eligible for Severance, payment of your COBRA premiums (unless you
are or become eligible for other health insurance benefits at the expense of
another employer). If you are terminated for Cause, you will receive only your
unpaid wages through termination, any accrued and unused vacation, any notice
pay and any ESPP contributions withheld thus far for the current purchase period
(if applicable), subject to standard payroll deductions and withholdings. For
purposes of this Separation Agreement, termination for “Cause” shall mean
termination because of: (a) an act by you that constitutes misconduct; (b) a
breech by you of a provision of this Separation Agreement; (c) a violation by
you of any law or regulation relating to the business of Affymetrix; (d) a
failure or refusal to perform the duties assigned to you; or (e) a breach of the
Confidentiality and Invention Agreement. In the event of early termination (by
either you or the Company for any reason), all benefits will terminate.
4.Status as of Termination Date; return of company property; payment of amounts
owed on corporate credit card; reimbursement of expenses. As of your Termination
Date, you will no longer represent to anyone that you are still an employee of
Affymetrix and will not say or do anything purporting to bind Affymetrix or any
of its affiliates. As of your Termination Date, you will

[legalcorp248978v1exhi_image2.jpg]

--------------------------------------------------------------------------------






return to Affymetrix any building key, security pass, or other access or
identification cards (including any business cards) and any company property
that is currently in your possession, including any documents, credit cards,
computer equipment and mobile phones. By no later than ten days after your
Termination Date, you will clear all expense accounts and pay all amounts owed
on any corporate credit card(s) that Affymetrix previously issued to you.
Affymetrix will reimburse you in accordance with its existing policies for any
legitimate expenses you incurred on company business prior to the effective date
of your termination.
5.Severance benefits. Although you are not otherwise entitled to them, in
consideration of your acceptance of this Agreement, Affymetrix will provide to
you the following severance benefits:
a.
Payable ten business days after the effective date of this Agreement; a
severance equal to one year’s annual salary of $393,000, payable by acceleration
of all restricted stock awards and restricted stock units outstanding as of June
28, 2013 and in cash. Your accelerated equity awards will be valued at the
closing price of the Affymetrix common stock on June 28, 2013. If the total
value of your equity awards accelerated is less than $393,000, then the balance
shall be payable in cash; and



b.
Payment of your COBRA premium for the first 12 months if you elect COBRA and are
eligible for coverage

 
Additionally, you agree that the severance benefits to be paid under this
Agreement are due solely from the Company and that Insperity PEO Services, L.P.,
formerly known as Administaff Companies II, L.P. ("Insperity") has no obligation
to pay the severance benefits even though payment may be processed through
Insperity.
6.Release of claims.
a.On behalf of yourself and your representatives, agents, heirs and assigns, you
waive, release, discharge and promise never to assert any and all claims,
liabilities or obligations of every kind and nature, whether known or unknown,
suspected or unsuspected that you ever had, now have or might have as of the
effective date of this Agreement against Affymetrix, its predecessors,
subsidiaries, related entities, officers, directors, shareholders, owners,
agents, attorneys, employees, successors, or assigns. These released claims
include, without limitation, any claims arising from or related to your
employment with Affymetrix and the termination of your employment with
Affymetrix. The released claims also specifically include, without limitation,
any claims arising under any federal, state and local statutory or common law,
Title VII of the Civil Rights Act, the federal Age Discrimination in Employment
Act, the California Fair Employment and Housing Act, the Americans With
Disabilities Act, the Older Workers Benefit Protection Act, the Family & Medical
Leave Act, the Employee Retirement Income Security Act, the law of contract and
tort, the federal WARN Act and its California counterpart, the California
Constitution and the California Labor Code, and all claims for compensation,
bonuses, severance pay, sick pay, vacation pay, stock, expenses, costs and
attorney’s fees.
b.You also waive and release and promise never to assert any such claims, even
if you do not now know or believe that you have such claims. You therefore waive
your rights under section 1542 of the Civil Code of California, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

[legalcorp248978v1exhi_image2.jpg]

--------------------------------------------------------------------------------






7.Confidentiality of company information. You acknowledge that in connection
with your employment with Affymetrix you have received certain trade secrets,
and non-public, confidential and proprietary business, financial and other
information concerning Affymetrix, its customers, affiliates, and the like. You
will maintain as confidential all such information, including all business
plans, financial statements, budgets, projections, marketing information,
customer lists, prospective customer information, technology, know-how, and
intellectual property, whether in written, oral or other form. You agree that
the foregoing information is strictly confidential, and will not disclose this
information to any third parties or make use of it in any way.
8.Non-disparagement. You will not disparage Affymetrix, any of its affiliates,
related entities or any past or present officers, directors or employees of
Affymetrix, and will not say or do anything that damages or impairs in any way
the business organization, goodwill, or reputation of Affymetrix or any of its
affiliates or related entities.
9.Cooperation with information requests by Affymetrix. Upon request by
Affymetrix, you will cooperate to the extent necessary to protect the interests
of Affymetrix or any of its subsidiaries, affiliates, or other related entities,
including without limitation, in providing any information that you have about
Affymetrix’s business and its operations and/or in providing truthful testimony
as a witness or declarant in connection with any potential future litigation
which may arise as to which you have any relevant information.
10.Non-solicitation. You acknowledge that Affymetrix has certain valuable and
proprietary information which amounts to a protected “trade secret” under
applicable state laws.  You agree that you will not misuse, misappropriate or
disclose any such trade secrets in order to solicit, divert, or take away
customers, affiliates, contracts or employees from Affymetrix. 
11.Remedies in event of breach. In the event that you breach any of your
obligations under this Agreement or as otherwise imposed by law, Affymetrix will
be entitled to immediate return of any and all benefits paid to you under this
Agreement and to obtain injunctive relief and all other relief provided by law
or equity. All other duties and obligations under this Agreement, however,
including your waivers and releases, will remain in full force and effect.
12.Arbitration. The parties agree that any and all disputes arising out of this
Agreement or the matters herein released, including all disputes arising out of
your employment with Affymetrix, the termination of your employment, or any
other related matter will be resolved by final and binding arbitration under the
Employment Dispute Resolution Rules of the American Arbitration Association.
This arbitration remedy will be exclusive. To invoke the arbitration remedy, the
complaining party must give notice in writing to the other party and to the
American Arbitration Association of his or its intention to arbitrate within the
statute of limitations applicable to the controversy and must first submit the
matter to a non-binding mediation before a mediator agreed upon by the parties.
The arbitrator will have the authority to grant the same remedies that could be
awarded by a court of competent jurisdiction. The arbitrator will issue findings
of fact and conclusions of law supporting the award. Any arbitration will be
held in Santa Clara.
13.Integrated agreement. Except as set forth in this Agreement, there are no
representations, promises, agreements or understandings between you and
Affymetrix about or pertaining to the separation of your employment with
Affymetrix, or Affymetrix’s obligations to you with respect to your employment
or any other matter mentioned above. This Separation Agreement therefore
supersedes any prior written or oral representations, promises, agreements and
understandings regarding any the subject matter of this Agreement.

[legalcorp248978v1exhi_image2.jpg]

--------------------------------------------------------------------------------






14.Governing law. This Agreement will in all respects be interpreted and
governed under the laws of the State of California.
15.Severability. If any provision of this Agreement is determined by an
arbitrator or court of competent jurisdiction to be invalid, unenforceable or
void, such provision shall be enforced to the extent permitted by law and the
remainder of this Agreement shall remain in full force and effect.
16.Consideration and acceptance of Agreement; Effective Date of Agreement. You
have 45 days to consider and accept the terms of this Agreement (although you
may accept it at any time within those 45 days). Once signed, please send the
Agreement to the attention of Anna Gregorio, HR Representative, at Affymetrix’s
address shown on this first page of this Agreement. The date of your signature
will constitute the “effective date” of this Agreement.
17.Age Discrimination Claims. You acknowledge that the release of claims under
the Age Discrimination in Employment Act (“ADEA”) is subject to special waiver
protection. Therefore, in accordance with that section, you specifically agree
that you knowingly and voluntarily release and waive any rights or claims of
discrimination under the ADEA. In particular, you represent and acknowledge that
you understand the following: (a) you are not waiving rights or claims for age
discrimination under the ADEA that may arise after the date you sign this
Release; (b) you are waiving rights or claims for age discrimination under the
ADEA in exchange for the payments described herein; (c) you will be given an
opportunity to consider fully the terms of this Release for forty five (45)
days, although you are not required to wait forty five (45) days before signing
this Release; (d) you have been advised to consult with an attorney of your
choosing before signing this Release; (e) you understand you have seven (7) days
after you sign this Release in which to revoke this Release, which can be done
by sending a certified letter to that effect to Affymetrix. If you do not revoke
during the seven-day revocation period, this Agreement will take effect on the
eighth (8th) day after the date you the sign the Agreement.
18.Compensation. As of the date of your signature below, you believe that you
have received all wages, salary, compensation and benefits owed to by Affymetrix
and that (other than the severance referenced herein) you do not believe that
any further compensation is owed to you. As of the date of your signature below,
you have no employment-related claims pending against Affymetrix and have no
intention of commencing such claims in the future.  You further acknowledge that
you have not assigned any claims arising out of your employment to any third
party. 


We wish you every success in your future endeavors.
Sincerely,


/s/ Camellia Ngo


Camellia Ngo
SVP, Human Resources
Affymetrix, Inc.



[legalcorp248978v1exhi_image2.jpg]

--------------------------------------------------------------------------------






By signing this letter, I acknowledge that I have carefully reviewed and
considered this Separation Agreement; that I fully understand all of its terms;
and that I voluntarily agree to them.








Date: 6/28/13________        /s/ Timothy Barabe            
Timothy Barabe

[legalcorp248978v1exhi_image2.jpg]